UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2015 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of December 31, 2015 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (6.1%) Target Corp. 158,500 11,509 General Motors Co. 326,100 11,091 Comcast Corp. Class A 133,189 7,516 Cooper Tire & Rubber Co. 167,000 6,321 * DISH Network Corp. Class A 108,300 6,192 Marriott International Inc. Class A 80,000 5,363 * Skechers U.S.A. Inc. Class A 136,800 4,133 Best Buy Co. Inc. 126,200 3,843 Darden Restaurants Inc. 60,100 3,825 Lowe's Cos. Inc. 47,300 3,597 Carnival Corp. 64,800 3,530 Home Depot Inc. 18,600 2,460 * Isle of Capri Casinos Inc. 166,600 2,321 News Corp. Class B 153,400 2,141 * MSG Networks Inc. 63,800 1,327 PVH Corp. 14,200 1,046 Hasbro Inc. 9,700 653 Cablevision Systems Corp. Class A 11,000 351 American Eagle Outfitters Inc. 21,700 336 * Carrols Restaurant Group Inc. 22,200 261 * Perry Ellis International Inc. 13,300 245 * Penn National Gaming Inc. 14,900 239 Movado Group Inc. 9,200 236 Consumer Staples (6.9%) Procter & Gamble Co. 243,169 19,310 Tyson Foods Inc. Class A 154,500 8,239 Bunge Ltd. 118,900 8,119 Dean Foods Co. 368,400 6,318 Kroger Co. 150,200 6,283 Altria Group Inc. 107,500 6,258 Costco Wholesale Corp. 38,700 6,250 CVS Health Corp. 55,950 5,470 Wal-Mart Stores Inc. 83,500 5,119 Ingles Markets Inc. Class A 80,900 3,566 * Herbalife Ltd. 66,000 3,539 Universal Corp. 51,300 2,877 Mondelez International Inc. Class A 49,268 2,209 * Omega Protein Corp. 82,600 1,834 Philip Morris International Inc. 13,100 1,152 Walgreens Boots Alliance Inc. 9,400 800 * SUPERVALU Inc. 85,400 579 Fresh Del Monte Produce Inc. 13,300 517 ConAgra Foods Inc. 11,300 476 Energy (12.0%) Exxon Mobil Corp. 500,700 39,030 Chevron Corp. 151,830 13,659 Schlumberger Ltd. 178,400 12,443 Phillips 66 139,500 11,411 Valero Energy Corp. 158,200 11,186 Marathon Petroleum Corp. 179,600 9,311 Tesoro Corp. 75,600 7,966 PBF Energy Inc. Class A 200,900 7,395 ^ Nordic American Tankers Ltd. 419,300 6,516 Teekay Tankers Ltd. Class A 917,600 6,313 ^ Noble Corp. plc 557,000 5,876 Alon USA Energy Inc. 370,100 5,492 Scorpio Tankers Inc. 514,500 4,126 ^ Frontline Ltd. 1,281,400 3,831 Ensco plc Class A 144,400 2,222 ^ Ship Finance International Ltd. 123,400 2,045 HollyFrontier Corp. 50,000 1,995 CVR Energy Inc. 37,600 1,480 * Cameron International Corp. 19,800 1,251 ConocoPhillips 19,790 924 ^ Atwood Oceanics Inc. 70,500 721 * Par Pacific Holdings Inc. 12,900 304 Financials (30.8%) JPMorgan Chase & Co. 544,540 35,956 Wells Fargo & Co. 637,623 34,661 Bank of America Corp. 1,637,976 27,567 Citigroup Inc. 487,361 25,221 * Berkshire Hathaway Inc. Class B 165,200 21,813 US Bancorp 313,400 13,373 PNC Financial Services Group Inc. 128,800 12,276 Travelers Cos. Inc. 95,600 10,789 Prudential Financial Inc. 131,500 10,705 Bank of New York Mellon Corp. 226,700 9,345 Goldman Sachs Group Inc. 51,017 9,195 Discover Financial Services 163,500 8,767 Capital One Financial Corp. 110,300 7,962 Hartford Financial Services Group Inc. 182,100 7,914 Everest Re Group Ltd. 40,700 7,452 Assured Guaranty Ltd. 278,400 7,358 Voya Financial Inc. 192,500 7,105 * Walker & Dunlop Inc. 234,100 6,744 * MGIC Investment Corp. 723,700 6,390 * Synchrony Financial 210,000 6,386 AmTrust Financial Services Inc. 102,700 6,324 Heritage Insurance Holdings Inc. 285,200 6,223 Ameriprise Financial Inc. 58,300 6,204 * Santander Consumer USA Holdings Inc. 378,000 5,991 ^ Universal Insurance Holdings Inc. 220,380 5,108 Digital Realty Trust Inc. 53,100 4,016 Apple Hospitality REIT Inc. 187,900 3,752 VEREIT Inc. 470,100 3,723 Hospitality Properties Trust 136,100 3,559 * INTL. FCStone Inc. 103,000 3,446 Communications Sales & Leasing Inc. 183,900 3,437 Welltower Inc. 49,800 3,388 Alexandria Real Estate Equities Inc. 35,000 3,163 Gramercy Property Trust 408,200 3,151 Summit Hotel Properties Inc. 261,900 3,130 Kimco Realty Corp. 117,200 3,101 CyrusOne Inc. 81,300 3,045 SunTrust Banks Inc. 69,600 2,982 GEO Group Inc. 103,100 2,981 CubeSmart 94,700 2,900 UDR Inc. 77,100 2,897 Weingarten Realty Investors 83,100 2,874 DuPont Fabros Technology Inc. 89,900 2,858 American International Group Inc. 44,000 2,727 AvalonBay Communities Inc. 14,100 2,596 Ryman Hospitality Properties Inc. 50,100 2,587 Mack-Cali Realty Corp. 102,400 2,391 CBL & Associates Properties Inc. 164,300 2,032 HCI Group Inc. 55,600 1,938 General Growth Properties Inc. 66,200 1,801 Maiden Holdings Ltd. 108,200 1,613 Lexington Realty Trust 183,800 1,470 Government Properties Income Trust 91,100 1,446 Nasdaq Inc. 24,600 1,431 Piedmont Office Realty Trust Inc. Class A 74,400 1,405 First American Financial Corp. 32,400 1,163 * Flagstar Bancorp Inc. 47,700 1,102 EPR Properties 18,100 1,058 Xenia Hotels & Resorts Inc. 63,800 978 HCP Inc. 22,900 876 Great Western Bancorp Inc. 29,500 856 * Cowen Group Inc. Class A 218,500 837 * Realogy Holdings Corp. 14,600 535 *,^ Impac Mortgage Holdings Inc. 29,000 522 Corrections Corp. of America 13,400 355 Equity Residential 3,300 269 OM Asset Management plc 17,400 267 RAIT Financial Trust 56,100 152 * RMR Group Inc. Class A 3,242 47 Health Care (12.0%) Johnson & Johnson 353,250 36,286 Pfizer Inc. 597,025 19,272 Aetna Inc. 86,900 9,396 Merck & Co. Inc. 176,101 9,302 Anthem Inc. 64,500 8,994 * Express Scripts Holding Co. 86,700 7,578 UnitedHealth Group Inc. 62,700 7,376 * HCA Holdings Inc. 103,100 6,973 Bristol-Myers Squibb Co. 101,300 6,968 Eli Lilly & Co. 79,900 6,732 * Quintiles Transnational Holdings Inc. 87,800 6,028 Medtronic plc 75,400 5,800 Abbott Laboratories 105,500 4,738 AbbVie Inc. 52,100 3,086 Cardinal Health Inc. 33,400 2,982 * Amsurg Corp. 37,300 2,835 * Charles River Laboratories International Inc. 29,700 2,388 Amgen Inc. 14,500 2,354 * INC Research Holdings Inc. Class A 29,500 1,431 * ICU Medical Inc. 12,400 1,398 * Allergan plc 3,700 1,156 * Amedisys Inc. 23,300 916 * Affymetrix Inc. 65,400 660 Industrials (10.0%) General Electric Co. 1,069,540 33,316 Northrop Grumman Corp. 53,100 10,026 General Dynamics Corp. 69,400 9,533 Owens Corning 155,400 7,308 * Spirit AeroSystems Holdings Inc. Class A 131,200 6,569 * JetBlue Airways Corp. 273,400 6,193 Southwest Airlines Co. 140,100 6,033 Comfort Systems USA Inc. 198,800 5,650 PACCAR Inc. 118,600 5,622 General Cable Corp. 363,600 4,883 Emerson Electric Co. 92,800 4,439 Alaska Air Group Inc. 50,900 4,098 BWX Technologies Inc. 126,500 4,019 Global Brass & Copper Holdings Inc. 159,800 3,404 United Technologies Corp. 31,100 2,988 Cintas Corp. 26,100 2,376 * ACCO Brands Corp. 312,400 2,227 Lockheed Martin Corp. 8,500 1,846 GATX Corp. 33,800 1,438 SkyWest Inc. 68,900 1,310 Ennis Inc. 62,700 1,207 Raytheon Co. 8,300 1,034 Pitney Bowes Inc. 38,600 797 * Virgin America Inc. 21,700 781 * Aegion Corp. Class A 31,400 606 Trinity Industries Inc. 16,400 394 National Presto Industries Inc. 4,500 373 * RPX Corp. 24,800 273 Aircastle Ltd. 12,900 269 FreightCar America Inc. 11,900 231 Information Technology (10.8%) Intel Corp. 517,300 17,821 Microsoft Corp. 292,600 16,233 Cisco Systems Inc. 370,200 10,053 Booz Allen Hamilton Holding Corp. Class A 233,000 7,188 Jabil Circuit Inc. 296,700 6,910 CDW Corp. 161,900 6,806 * Electronic Arts Inc. 97,100 6,673 International Business Machines Corp. 44,600 6,138 * Tech Data Corp. 89,500 5,941 * Sykes Enterprises Inc. 173,100 5,328 *,^ Fitbit Inc. Class A 173,400 5,131 HP Inc. 397,000 4,700 * Cirrus Logic Inc. 153,800 4,542 * Sigma Designs Inc. 617,900 3,905 * Aspen Technology Inc. 100,700 3,802 SYNNEX Corp. 41,800 3,759 Computer Sciences Corp. 108,200 3,536 CSRA Inc. 117,300 3,519 * NeoPhotonics Corp. 315,700 3,429 Avnet Inc. 72,300 3,097 EarthLink Holdings Corp. 379,500 2,820 NVIDIA Corp. 82,100 2,706 QUALCOMM Inc. 33,300 1,665 * Multi-Fineline Electronix Inc. 63,500 1,313 * Sanmina Corp. 56,500 1,163 Leidos Holdings Inc. 18,500 1,041 * Extreme Networks Inc. 243,500 993 Materials (2.8%) Dow Chemical Co. 242,300 12,474 Avery Dennison Corp. 107,800 6,755 LyondellBasell Industries NV Class A 68,700 5,970 International Paper Co. 158,100 5,960 Domtar Corp. 57,900 2,140 Cabot Corp. 30,000 1,226 Bemis Co. Inc. 11,900 532 Schnitzer Steel Industries Inc. 35,300 507 * Kraton Performance Polymers Inc. 19,100 317 Telecommunication Services (2.2%) AT&T Inc. 452,710 15,578 Verizon Communications Inc. 169,800 7,848 CenturyLink Inc. 126,800 3,190 * Cincinnati Bell Inc. 466,400 1,679 Utilities (5.8%) Exelon Corp. 347,400 9,647 American Electric Power Co. Inc. 164,500 9,586 PPL Corp. 271,600 9,270 Public Service Enterprise Group Inc. 233,300 9,026 FirstEnergy Corp. 269,700 8,558 WGL Holdings Inc. 120,500 7,590 DTE Energy Co. 84,400 6,768 UGI Corp. 188,900 6,377 Edison International 84,500 5,003 CMS Energy Corp. 38,800 1,400 Ormat Technologies Inc. 20,700 755 American States Water Co. 14,000 587 NextEra Energy Inc. 5,000 520 Chesapeake Utilities Corp. 6,800 386 Total Common Stocks (Cost $1,156,409) Market Value Coupon ($000) Temporary Cash Investments (1.5%) 1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.363% 18,572,849 18,573 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.200% 2/19/16 500 499 Total Temporary Cash Investments (Cost $19,073) Total Investments (100.9%) (Cost $1,175,482) Other Assets and Liabilities-Net (-0.9%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $10,588,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.0%, respectively, of net assets. 2 Includes $11,166,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
